Citation Nr: 1815454	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent right ankle sprains, currently evaluated as noncompensable.

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for right shoulder disability, including tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 2006 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction was subsequently transferred to the Seattle, Washington, RO. 

The Board notes that the Veteran included the claim for service connection for a right knee condition in his January 2013 substantive appeal and a Supplemental Statement of the Case (SSOC) was issued in relation to this claim in August 2013.  However, the RO granted the Veteran service connection for this claim in February 2014.  As such, it is not before the Board at this time.
 
In his January 2013 substantive appeal, the Veteran requested a Board videoconference hearing.  Such a hearing was scheduled for July 2016 to address the Veteran's claims.  However, the Veteran failed to appear for this scheduled hearing.  Therefore, any request for such a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(e) (2017).

The issues of service connection for left ankle condition and right shoulder tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's right ankle is manifested by dorsiflexion to 15 degrees and plantar flexion to 40 degrees, with evidence of pain, weakness, and fatigability, but with no evidence of ankylosis, malunion, or deformity.

2.  The Veteran is not shown by the most probative evidence of record to have a current left wrist disability.


CONCLUSION OF LAW

1.  The criteria for a 10 percent evaluation for recurrent right ankle sprains have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.71a, Diagnostic Code 5271 (2017).

2.  Service connection for a left wrist condition is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which percentage rating should apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.

Evaluating the same disability or manifestation under different diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14 (2014).  If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be awarded multiple ratings for the distinct symptomatology.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40   allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2017) provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's recurrent right ankle sprains are currently evaluated as noncompensable under Diagnostic Code 5271-5024.  Herein, the Veteran asserts that he is entitled to an increased evaluation.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2017).  In this case, the rating schedule does not provide a specific diagnostic code for recurrent ankle sprains, so the Veteran's condition has been rated analogously under Diagnostic Codes 5024 for tenosynovitis.

Under Diagnostic Code 5271, limitation of motion of the ankle is rated as 10 percent disabling if "moderate," and 20 percent disabling if "marked."  38 C.F.R. § 4.71a.  VA considers normal range of motion of the ankle as 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  Words such as "moderate" and "marked" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

Diagnostic Code 5024 applies to tenosynovitis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, Diagnostic Code 5003, which provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.

In conjunction with his claim, the Veteran underwent a July 2013 VA examination on his right ankle, during which the examiner noted a 2006 diagnosis of recurrent right ankle sprains.  The Veteran stated that the condition occurred in 2006 while on platoon runs, and that his symptoms have worsened.  The Veteran reported flare-ups, manifested by pain, that limit his activities.  Range of motion testing revealed plantar flexion to 40 degrees and dorsiflexion to 15 degrees.  There was no evidence of painful motion, and he was able to perform repetitive use testing.  Strength in the ankle joint was 5/5.  The examiner noted the Veteran to have functional loss in that he had less movement than normal.  The Veteran was not noted to have any pain on palpation, instability, ankylosis, or previous ankle surgeries.  He was also not noted to use any assistive devices.  Imaging studies revealed no abnormal findings.  The condition was noted to impact the Veteran's work in that the Veteran is a chef and his right ankle condition makes it difficult for him to stand for prolonged periods when he has flare-ups of pain to the right ankle.  The examiner found there to be contributing factors of pain, weakness, fatigability, and incoordination, but no additional limitation of functional ability during flare-ups or repeated use.

The VA examination indicates that the Veteran has met the criteria for an evaluation of 10 percent for his residual right ankle sprains.  Motion of the right ankle was limited on examination, and the examiner noted functional loss with prolonged standing due to excess pain, weakness, fatigability, and incoordination.  As such, the Board finds that an evaluation of 10 percent is warranted for a moderate right ankle condition.  38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. 202.

There is no medical evidence of record to demonstrate marked limitation of motion of the ankle, as required for a 20 percent rating pursuant to Diagnostic Code 5271.  Rather, plantar flexion was to 40 degrees without pain, and dorsiflexion to 15 degrees without pain during the appellate period.  Strength in the ankle joint was 5/5, and the Veteran did not require the use of any assistive device.  With repetitive use, there was no additional loss of range of motion due to pain, fatigue, weakness or incoordination.  As such, an evaluation in excess of 10 percent is not warranted pursuant to Diagnostic Code 5271, as marked limitation of motion has not been demonstrated.

Additionally, the Board has considered whether a higher evaluation is warranted under Diagnostic Code 5284, which provides for a 10 percent rating for a moderate condition, a 20 percent for a moderately severe condition, and a 30 percent for a severe condition.  38 C.F.R. § 4.71a.  However, the medical evidence of record does not demonstrate that the Veteran's right ankle disability more nearly approximates a "moderately severe" foot injury, as required for a 20 percent rating pursuant to Diagnostic Code 5284.  There was no discernable loss of function with the exception of the mild loss of range of motion described above and the occasional inability to stand for prolonged periods of time during flare-ups of pain.  The medical evidence for this time period reflects, at most, moderate impairment of dorsiflexion and plantar flexion with only pain on motion and palpation.

Further, there is no medical evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  As such, a higher rating under any of the diagnostic codes evaluating these disabilities is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5270, 5272, 5273, 5274 (2017).

In reaching the above conclusions, the Board has not overlooked that the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing pain and instability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Board may consider the Veteran's subjective statements regarding the severity of his disability, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  As such, the objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiner of record should be afforded the greater probative weight, and that the objective evidence of record fails to demonstrate marked ankle symptomatology, ankylosis, or malunion.  See id.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki has been raised.  See 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran specifically alleged that he is unemployable on account of any disability, and the VA examinations of record did not indicate that the Veteran was unable to work.  As such, Rice is not applicable. 
Service Connection

Regard the left wrist condition, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.            § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran underwent a VA examination in June 2010, where he reported having symptoms for the previous four years.  He indicated that the condition occurred while doing drills in the marine barracks in Washington, D.C.  The Veteran stated he did not experience weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, fatigability, deformity, tenderness, drainage, effusion, subluxation, pain, or dislocation.  

Medical records indicated that he was not currently being treated for his condition, nor did he seek any treatment in service.  

Examination showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement, or ankylosis.  Range of motion testing and X-ray findings were within normal limits.  The examiner concluded that there was no diagnosable condition, as there was no pathology to render a diagnosis.

The Veteran underwent another VA examination in January 2014 during which the Veteran reported symptoms beginning in 2008, though he denied any specific injury or trauma.  He stated that the wrist "pops" and "cracks" regularly.  The Veteran did not report any flare-ups.  Range of motion was again within normal limits and without painful motion or functional loss.  Imaging studies did not reveal any traumatic or degenerative arthritis.  The examiner found there to be no contributing factors of weakness, fatigability, incoordination, or pain during flare-ups or repeated use that could limit the functional ability, and concluded that there was no diagnosis due to a lack of pathology.  The examiner concluded that the Veteran did not have a left wrist disability.

As stated above, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection presupposes a diagnosis of a "current disability."  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board finds there to be no evidence of record supporting a contention that the Veteran has a current condition relating to the left wrist.  There is no evidence that the Veteran was treated for a left wrist condition in service or at any time since service.  Further, neither of the VA examiners could not offer any specific diagnosis relating to the Veteran's left wrist, and the Veteran does not contend that he seeks medical treatment for any such condition.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  There is no medical evidence or other competent evidence relating a left wrist condition to the Veteran's military service.  Thus, a VA medical examination addressing the etiology of these condition is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

After consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran does not have a current diagnosis of a left wrist condition that is etiologically related to an in-service event or injury.  Accordingly, service connection is not warranted.  See 38 C.F.R. § 3.303.




Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

An evaluation of 10 percent for recurrent right ankle sprains is granted.

Service connection for a left wrist condition is denied.


REMAND

The Veteran underwent a VA examination in regards to his claims of service connection for a left ankle injury and right shoulder tendonitis in June 2010.  While the examiner issued diagnoses for these conditions, she did not opine as to the nature and etiology of these conditions.  As such, the Board finds that new examinations are warranted.  See 38 C.F.R. § 3.159(c)(4)(i) (2017); see also McLendon, 20 Vet. App. 79; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file any outstanding VA or private medical evidence pertaining to the Veteran's treatment for a left ankle or right shoulder condition.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

If possible, the Veteran himself is asked to submit these records, if any, to expedite this case. 

2.  After all development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his left ankle and right shoulder conditions.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination reports, and with consideration of the Veteran's lay statements regarding his symptoms and their onset. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his left ankle and right shoulder conditions began in service, were caused by service, or are otherwise related to service.  

Additionally, the examiner should opine as to whether either condition was aggravated by the Veteran's service-connected recurrent right ankle sprains.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a SSOC and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


